                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

                vs.                                             Case No. 20-CR-240

TYWAN DAVIS,

                       Defendant.


                                    JOINT STATUS REPORT

          Tywan Davis, by counsel, with the United States, submits the following status
report.

          At this time the defense requests another status report deadline approximately 45

days from this date. This request is made to accommodate the review and analysis of

additional discovery provided by the government related to DNA evidence involved in

this case, and the time requested is necessary for Davis and counsel to continue

preparation of his defense. Accordingly, Davis moves the Court to schedule a status

report deadline in approximately 45 days to address further scheduling, and to make a

speedy trial finding excluding the time requested. The government, by Assistant United

States Attorney Benjamin Proctor, does not oppose this request.
Dated at Milwaukee, Wisconsin, this 21st day of May, 2021.

                                 Respectfully submitted,

                                 /s/ Ronnie V. Murray
                                 Ronnie V. Murray, WI Bar #1089136
                                 Federal Defender Services
                                     of Wisconsin, Inc.
                                 517 E. Wisconsin Avenue – Room 182
                                 Milwaukee, WI 53202
                                 Tel. (414) 221-9900
                                 Email: ronnie_murray@fd.org

                                 Counsel for Defendant, Tywan Davis




                                    2
